Court of Appeals
of the State of Georgia

                                                              ATLANTA, December 27, 2021

The Court of Appeals hereby passes the following order

A22D0160. RAYONIER FOREST RESOURCES, LP et al. v. CLINCH COUNTY
    BOARD OF TAX ASSESSORS.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

14V085 14V086 14V087 14V088 14V089 14V090 14V091 14V092 14V093 14V094 14V095

14V096 14V097 14V098




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, December 27, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.